DETAILED ACTION

	The following NON-FINAL Office Action is in response to Applicant’s communication filed 07/18/2022 in regards to application 16/340,159.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Status of Claim(s)
	Claim(s) 1-4, and 6-13 is/are currently pending and are rejected as follows.

Response to Arguments – Prior Art Rejection
	Applicant’s amendments and arguments in regards to the previously applied 103 rejection have been fully considered and deemed persuasive.
	Accordingly Examiner withdraws the previously applied prior art rejection. Further clarification regarding this decision is elaborated below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 1 and 7 both recite “including verbal reports from the at least one operator that provide information related to whether task execution has been proceeded normally or has encountered problems or deviations”, however, Applicant’s specification provides no support for this language, specifically that of a report relating to a task proceeding normally. Applicant’s specification uses the language of “conformity” on Page 5 lines 21-28, which is interpreted to mean the same as normal, is not the same as recited in the claims in regards to the report providing information related to whether a task execution proceeded normally.
Claim(s) 1 and 7 both recite “including verbal reports from the at least one operator that provide information related to whether task execution has been proceeded normally or has encountered problems or deviations”, however, Applicant’s specification provides no support for this language regarding the report providing information related to a problem or deviation. This language, and any equivalent synonyms are also absent in the specification regarding this matter.
 Claim(s) 1 and 7 both recite “validating the quality of the batch based on whether the report is indicative of a suitable task execution”, however, the language of a “suitable task execution” or any equivalent synonyms is absent in the Applicant’s specification.
Claim(s) 7 recites “validating the quality of the batch based on whether the report is indicative of a suitable task execution”, however, the language for supporting “[an] algorithm comprising instructiosn for a computer system…” performing the task of “validating the quality of the batch” is absent in Applicant’s specification.

For the above stated reasons. Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. Subsequently, Claim(s) 2-4, 6, and 8-13 is/are also rejected based on their dependency of Claim(s) 1 and 7.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “suitable” in Claim(s) 1 and 7 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The language of a “suitable task execution” is rendered indefinite by the lack of definition present either in the claims or in Applicant’s specification. Further reference is made to the 112(a) rejection above in regards to the absence in Applicant’s specification of any language indicative of what a “suitable task execution” is.

For the above stated reasons. Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter. Subsequently, Claim(s) 2-4, 6, and 8-13 is/are also rejected based on their dependency of Claim(s) 1 and 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 7-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  .
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 7 is directed towards “an algorithm for managing tasks of a given recipe…said algorithm comprising instructions for a computer system”, which is a product not having a physical or tangible form. Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories (see MPEP 2106.03). Therefore independent Claim(s) 7 is not eligible under U.S.C. 101. Further Claim(s) 8-13 are also ineligible due to the dependency upon Claim(s) 7.




 
Reasons for Overcoming Pertinent Prior Art
	Claim(s) 1-4, and 6-13 overcome the prior art in view of the newly added amendments, as any applicable prior art does not disclose, either individually or in combination with other art, such as to read on Applicant’s amended claim language in their entirety. Listed below is the prior art most applicable, reasons for application and their respective deficiencies

Ballard (US 2015/0153571 A1): discloses a method for relating task based instructions, however, does not disclose the production of a batch, nor the validating of a batch based on a verbal report
McGrady (US 7685026 B1): discloses a method of receiving verbal inputs for validating dispensing of medical items, however, does not disclose the relaying or confirmation of instructions verbally, nor the creation of a verbal report
Safdi (US 2010/0036676 A1): discloses a method of creating a verbal report regarding a medical procedure, however, does not disclose the relaying or confirmation of instructions, as well as the validation based on the verbal report
Ryznar (US 2008/0121168 A1): discloses a method of a guided assembly system based on a recipe, however, does not disclose the creation of a verbal report nor the validation of a batch based on the verbal report.
Poteet (US 2005/0077476 A1): discloses a method for validating the quality of a batch prior to release, however, does not disclose the creation of a verbal report, nor the validation being based on said report

Examiner notes that while the claims currently overcome pertinent prior art, as explained above, the limitations as they have been amended are not supported by Applicant’s specification. Therefore, should the claims be amended to more closely reflect Applicant’s language within the provided specification, a newly amended prior art rejection may be applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Popovac (US 2017/0064470 A1): describes a method of providing verbal instructions to an individual
Moudy (US 2017/0026441 A1): describes a method for the real-time validation of tasks in a workflow
Ayabakan (US 2016/0268786 A1): describes a method of confirming completion of a task
Zhong (CN 1996354 A1): describes a method for confirming batch conformity
Cromwell (US 2007/0135730 A1): describes a method of providing verbal instructions to an individual
Dickin (US 2006/0178816 A1): describes a method of providing verbal instructions to an individual
Spear (US 2006/0167738 A1): describes a method for the managing of tasks within a workflow
Hatoun (US 2006/0069605 A1): describes a method for the use of reports and verbal communication within a workflow
Ruggio (US 2004/0236608 A1): describes a method for creating a written record based on completed steps in a medical program
Hon (US 4360345 A1): describes a method documentation in completed steps in relation to a health education system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624